COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00343-CR


GEORGE WADE DUKES                                                        APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                      ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION1
                                      ------------

      Appellant George Wade Dukes attempts to appeal from his conviction for

solicitation of sexual assault of a child under seventeen years of age, for which,

pursuant to a plea bargain, he pleaded guilty and received three years’

confinement.

      On August 19, 2010, this court sent the parties a letter stating that the trial

court’s certification of appellant’s right to appeal states that this is a plea-bargain


      1
       See Tex. R. App. P. 47.4.
case and appellant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). We

informed the parties that this appeal may be dismissed unless appellant or any

party desiring to continue the appeal filed with the court, on or before Monday,

August 30, 2010, a response showing grounds for continuing the appeal. See

Tex. R. App. P. 25.2(d), 44.3. We have received no response.

      Rule 25.2(a)(2) of the appellate rules of procedure provides that in a plea-

bargain case, an appellant may appeal only “those matters that were raised by

written motion filed and ruled on before trial” or “after getting the trial court’s

permission to appeal.” Tex. R. App. P. 25.2(a)(2). Here, appellant waived all

pretrial motions, and the trial court has not given permission to appeal. Because

the trial court certified that appellant possesses no right of appeal, we do not

have jurisdiction over this appeal. Accordingly, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).



                                                     PER CURIAM

PANEL: MCCOY, MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 14, 2010




                                          2